            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




SERGEY GRISHIN,                    CV 18-10179 DSF (AGRx)
      Plaintiff,
                                   Order to Show Cause re
                v.                 Dismissal for Lack of Subject
                                   Matter Jurisdiction

JENNIFER SULKESS,
      Defendant.



   Plaintiff’s complaint alleges federal question and diversity
jurisdiction. However, it is not clear that this Court has subject
matter jurisdiction on either basis.

   Plaintiff’s federal question is based on his copyright
infringement claim. But Plaintiff does not sufficiently plead a
copyright infringement claim because Plaintiff alleges he has not
yet received copyright registration for the alleged protected work.
In general, a copyright infringement suit may not be commenced
until the Copyright Office registers a copyright. Fourth Estate
Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881, 887–
88 (2019). Plaintiff does not allege any exceptions to that general
rule. Because Plaintiff does not sufficiently raise a federal
question, the Court may not consider Plaintiff’s state law claims
on the basis of supplemental jurisdiction.

   Plaintiff also has not adequately alleged diversity of
citizenship. The complaint alleges that Defendant is a citizen of
the United States domiciled in California and that Plaintiff is a
citizen of Russia. But the complaint does not allege that Plaintiff
is not a permanent resident of the United States. The briefing on
the Anti-SLAPP motion indicates that Plaintiff may be a
permanent resident of the United States domiciled in California. 1
Diversity of citizenship is not met when one party is a citizen of a
state and the other party is admitted to the United States for
permanent residence and domiciled in the same state. 28 U.S.C. §
1332(a)(2).

    Plaintiff is therefore ordered to demonstrate that this Court
has subject matter jurisdiction, by submitting a statement under
penalty of perjury that he has received registrations for the
alleged copyrighted materials, and that he is not a permanent
resident domiciled in California.2 Plaintiff’s response must be
filed no later than May 20, 2019. Failure to respond will result in
dismissal.

     IT IS SO ORDERED.


Date: May 13, 2019                          ___________________________
                                            Dale S. Fischer
                                            United States District Judge




1 The Court does not, at this stage, accept the statements on Wikipedia as
true. They nevertheless cause the Court concern about whether it has
subject matter jurisdiction.
2   The Court may, of course, have jurisdiction over some claims but not others.



                                        2
